Citation Nr: 1600511	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss and, if so, whether service connection for hearing loss is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and, if so, whether service connection for tinnitus is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for rhinitis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition.


6.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2012, VA received notification from the Veterans of Foreign Wars of the United States that they had withdrawn their power of attorney for the Veteran.  The Board notes, however, that a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Veterans of Foreign Wars of the United States as the Veteran's representative is not contained in the record and that the Veteran has been proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through September 2013; records dated through July 2012 were considered in the September 2012 statement of the case (SOC).  As discussed below, the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the evidence added to the record after the September 2012 SOC.  38 C.F.R. § 20.1304(c) (2015).   However, as the Veteran's petitions to reopen the claims for service connection for bilateral hearing loss and tinnitus are being granted, and the remaining claims on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated documents.  Therefore, the Veteran will suffer no prejudice as a result of the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The petitions to reopen the claims for service connection for bronchitis, rhinitis and a skin condition as well as the claim for service connection for diabetes mellitus and the reopened claims for service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a final decision dated in October 1993 and issued in November 1993, the RO denied the Veteran's claim of entitlement to service connection for hearing loss.

3.  Evidence added to the record since the last final denial in November 1993 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.

4.  In a final decision dated in October 1993 and issued in November 1993, the RO denied the Veteran's claims of entitlement to service connection for tinnitus.

5.  Evidence added to the record since the last final denial in November 1993 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The August 1993 decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.   38 U.S.C.A. § 5108 (West 2014; 38 C.F.R. § 3.156(a) (2015).  

3.  The August 1993 decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.       § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims are deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The Veteran previously claimed entitlement to service connection for hearing loss and tinnitus in May 1993.  In a decision decided in October 1993 and issued in November 1993, the RO considered the Veteran's service treatment and personnel records, a July 1993 VA audiology evaluation and VA treatment records dated through June 1993.  The RO found that the Veteran's hearing loss was normal at discharge and within normal limits at the VA examination and did not manifest to a compensable degree within one year of discharge.  The RO also found that the service medical records were negative for complaints of tinnitus, that the Veteran had denied tinnitus in a July 1993 VA examination and that tinnitus had not been show by the medical evidence of record.

The Veteran did not file a notice of disagreement with respect to this decision.   As such, the November 1993 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R.        §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for hearing loss and/or tinnitus was received prior to the expiration of the appeal period stemming from the November 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

No further communication regarding the claim of entitlement to service connection for hearing loss and/or tinnitus was received until July 2009 when VA received the Veteran's petition to reopen such claims.  Evidence received since the November 1993 decision consists of VA treatment records, Social Security Administration records, and a June 2010 audiology Disability Benefits Questionnaire (DBQ) report.  Moreover, the Veteran described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the June 2010 audiology DBQ report, the Board finds that the evidence received since the November 1993 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for bilateral hearing loss was previously denied as the record did not establish a current disability for VA purposes and his claim for tinnitus was previously denied as the record did not establish a current disability.  The June 2010 audiology examiner noted that bone conduction thresholds were normal which indicated that at least one ear had hearing that was within normal limits and that no pure tone air conduction thresholds or speech tests were deemed reliable.  However, specific audiograms results were not provided.  This audiologist also noted the Veteran's reports of recurrent tinnitus and opined that if tinnitus was present, the etiology cannot be determined without resorting to mere speculation.

The Veteran also provided additional statements regarding his in-service noise exposure and his current symptoms.  Moreover, while the June 2010 VA examiner was unable to offer an etiology opinion, such addresses the etiology of the Veteran's claimed hearing loss and tinnitus and, as such, offers a more complete view of the disabilities.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims remaining on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that additional evidence was associated with the record since the issuance of the September SOC, namely VA treatment records dated through March 2014.  The Board contacted the Veteran in November 2015 to inquire as to whether he waived initial AOJ consideration of this newly associated evidence.  Unfortunately, no response was received to the Board's inquiry.  Under these circumstances, the Board has no choice but to find that the claims on appeal must be remanded for the AOJ to consider the additional evidence in the first instance, and to issue an supplemental statement of the case reflecting such consideration.  See 38 C.F.R. § 20.1304. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus in June 2010, additional examination and opinion is necessary to decide the claims.     
The Veteran asserts that his in-service exposure to acoustic trauma resulted in his current bilateral hearing loss and tinnitus.  Specifically, he contends that he was exposed to noise from M14, M16, M79, 45 pistol, 106 recoilless file and 60 mortars.  A July 1993 VA examiner found that the Veteran suffered from intermittent tinnitus secondary to noise exposure.  However, no rationale was provided for this opinion.  A June 2010 VA audiology DBQ report found noted that the Veteran's bone conduction thresholds were normal which indicated that at least one ear had hearing that was within normal limits and that no pure tone air conduction thresholds or speech tests were deemed reliable.  This audiologist also noted the Veteran's reports of recurrent tinnitus and opined that if tinnitus was present, the etiology cannot be determined without resorting to mere speculation.

However, it is unclear whether that determination was based on full consideration of all pertinent evidence.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246  (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined. 

In this case, the July 2010 VA audiologist does not identify with precision the exact facts which cannot be ascertained from the record, the presence of which would permit her to formulate an opinion as to the etiology of the claimed tinnitus.  As such, the Board finds that the opinions expressed by the July 2010 VA examiner to be inadequate as to this disability.  See 38 C.F.R. § 3.159(c)(4).  Moreover, specific audiograms results were not provided and the audiologist did not state why testing results were considered to be unreliable.  

The Board reminds the Veteran that while VA has a duty to assist him in the development of his claims, he also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility. 

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 
 
2.  After all records and/or responses received from each contacted entity have been associated with the record, arrange for the Veteran to undergo VA examination by an audiologist, at a VA medical facility.  

The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, for each ear, the audiologist should clearly indicate whether the Veteran manifests hearing loss disability per VA standards.

Then, for any diagnosed hearing loss, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in or was otherwise incurred in service, to include likely in-service noise exposure.

With respect to the current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service. 

In providing the requested opinion, the audiologist should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in- and post-service noise exposure, and as to nature, onset and continuity of symptoms of diminished hearing. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all such evidence that added to the paper and electronic record since the last adjudication of the claims) and legal authority.   

4.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


